Citation Nr: 0825724	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-20 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1960 to June 
1966.  He was born in 1941.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in April 2003.  

The veteran provided testimony before he undersigned Veterans 
Law Judge via videoconference in February 2007, at which time 
he submitted new evidence and provided waiver of initial VARO 
consideration.  At that time, it was agreed that the veteran 
was withdrawing the then pending appellate issue of service 
connection for tinnitus, and that issue is no longer part of 
the current appellate review.

In an April 2007 decision, the Board denied service 
connection for bilateral hearing loss, and remanded the issue 
shown on the first page of the present decision.



FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has a right knee 
disability that is due to any incident or event in military 
service and right knee arthritis was not demonstrated within 
a year of service separation. 



CONCLUSION OF LAW

A chronic right knee disorder including arthritis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 1154, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the veteran filed his claim in November 2002, 
and the preliminary duties with regard to VCAA notification 
were accomplished by a letter in December 2002.  An SOC, 
SSOCs, and other actions by the VARO and the Board followed, 
all of which included references to theVCAA and component 
parts thereof.  The Board finds that the aggregate 
communications addressed required notice of the pivotal 
elements of his claim and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006).  He also testified under oath in 2007.  Any 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.   

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issue.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's own personal opinion that his disabilities are 
of service origin is entitled to minimal probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Even recent judicial refinements of that Espiritu premise 
would not benefit the veteran in this case, given the nature 
of the evidence of record herein.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

Service treatment records contain a single entry of the 
veteran's having a "bruised knee" in March 1964, for which 
no treatment was indicated.  No further complaint or 
treatment is shown in service records relating to any right 
knee disability, and on no subsequent occasions (including 
periodic examinations) did he complain of a right knee 
problem, including at his separation from active service.

Since he filed his claim in 2002, including in a VA Form 21-
4138 in January 2003, the veteran has argued, both in written 
communications and at length in his testimony at the 
hearing,, as to the specific circumstances of a "gaffing 
incident" which resulted in his right knee injury.  


He also has reported that he had been told that there must be 
a relationship between the in-service problem and his later 
ongoing right knee problems, both in the nature of the in-
service injury, the subsequent damage noted, and the fact 
that it only affected one, not both knees.  

A statement is of record from J.R.H., M.D., dated in 1984, 
detailing his ongoing care of the veteran for various 
disabilities.  He saw the veteran in December 1982 after a 
week-long history of leg cramps and some mild pain and 
swelling in the right knee.  The veteran returned in February 
1983 with complaints of ongoing pain and swelling in that 
knee, and examination was normal except for slight tenderness 
over the lateral joint line.  

Treatment records from February 1983 refer to the veteran's 
having been evaluated via right knee arthrogram, which showed 
a suspicious area on the lateral meniscus for a horizontal 
tear involving the mid-portion.  He was referred to a Dr. D, 
who performed a lateral meniscectomy on the right lower 
extremity in February 1983.  When last seen in May 1983, for 
a routine flight physical, he had no right knee complaints.

Additional private treatment records refer to his having 
hyperflexed his right knee in 1995.  In February 1996, it was 
noted that he had undergone surgery some 10 years before, 
after which he had done well until he recently slipped on 
some ice.  The physician felt that his pain had been due to 
the hyperflexion injury, but the veteran was also found to 
have some degenerative arthritis secondary to the prior 
surgery.  Further examination in 1998 showed a diagnosis of 
patello-femoral pain syndrome with degenerative changes.

A VA examination was undertaken in 2003.  The examiner noted 
the veteran's history of the right knee problems which he 
said had started in service.  The examiner concluded that the 
veteran now had multi-compartment degenerative changes.  A 
request was made to obtain a further opinion as to the right 
knee symptoms' etiology, but the request was declined by the 
Decision Review Officer in November 2006.

The Board remanded the case for an addendum opinion as to the 
etiology of the current right knee disability.

An VA medical opinion is of record, dated in February 2008 , 
as requested, from the physician who had previously examined 
him, and before whom were all of the veteran's clinical 
reports.  

The physician opined that:

Having reviewed the records, the C-file, 
and all of his medical records, and in 
taking into account the natural history 
of knee disorders, it would be my opinion 
today that it is less likely than not 
that the current knee condition is 
related to the [in-service] injury this 
patient sustained in 1964.  I state this 
because the medical record indicates he 
had a bruised knee, and there is no 
treatment or follow-up provided after 
this injury.  I therefore presume that 
this was a rather modest injury.  I would 
also note that this patient did not have 
surgery on his knee until 1983, 20 years 
later, and my medical opinion is that if 
he had had a more significant problem in 
his knee sustained in 1964 that he would 
have required treatment sooner than 1983.  
Again, it is therefore my opinion that it 
is less likely than not that the ongoing 
issue with the knee, the arthritic 
condition, is a direct result of the [in-
service] episode in 1964.

On review of all of the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  

The veteran asserts that he had a right knee injury in 
service, and the Board has no reason to doubt his sincerity.  
It is confirmed to a limited extent by the service record 
reference to a right knee bruise.  However, there is no 
record indicating that he received further care, or that he 
had any continuing residuals in service.  In any event, the 
issue before us is whether he had chronic residuals 
thereafter which provide a sustainable nexus to any current 
right knee problems.  The Board finds that the answer is in 
the negative.

We note that the first evidence of a chronic right knee 
condition was decades after service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003).  In this case, there appears to be a very 
significant elapse of time without medical treatment and 
without explanation other than an absence of disability.  

The Board observes that not only may the veteran's memory be 
dimmed with time, but self-interest may also play a role in 
the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  And while the Board appreciates his observations 
elicited via his testimony, that alone cannot serve as the 
sole basis for a grant of service connection.  And although 
the veteran is certainly competent to report his complaints 
of pain, this lay history is not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  We do recognize that such an opinion cannot be 
rejected solely because it is based upon a history supplied 
by the veteran, but the critical question is whether it is 
credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).  Certain medical questions cannot be 
answered by the Board but by competent medical authority.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).

In this case, while the basic medical evidence was already of 
record, the case was remanded for an additional medical 
opinion which is now in the file.  

Based upon a review of all of the evidence and examination of 
the veteran, the evidence and medical opinion shows no sound 
medical basis for finding that any in-service right knee 
injury was with such chronic residuals as to be in any way 
related to his current right knee complaints, nor is there 
evidence that any current right knee disability including 
degenerative changes was present in service or for decades 
thereafter.  

In reaching the decision that the veteran does not have a 
chronic right knee disorder of service origin, the Board has 
considered the doctrine of resolving reasonable doubt in 
favor of the veteran; however, the preponderance of the 
evidence is against the claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right knee injury is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


